Exhibit 10.7

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of June 8, 2005,
is made between Cardinal Financial Corporation, a Virginia corporation (the
“Company”), John W. Fisher (“Fisher”) and James B. Moloney (“Moloney”).

W I T N E S S E T H:

WHEREAS, the Company and Wilson/Bennett Capital Management, Inc., a Virginia
corporation (“Wilson/Bennett”), entered into an Amended and Restated Agreement
and Plan of Share Exchange dated May 26, 2005 (the “Share Exchange Agreement”),
pursuant to which the Company acquired all of the shares of the capital stock of
Wilson/Bennett; and

WHEREAS, pursuant to the Share Exchange Agreement, Fisher and Moloney, as the
sole shareholders of Wilson/Bennett (collectively, the Shareholders”), acquired
an aggregate of 611,111 shares of Common Stock (as hereinafter defined); and

WHEREAS, the Company has agreed to enter into this Agreement to provide certain
registration rights to the Shareholders in order to facilitate the distribution
of the shares of Common Stock acquired by them pursuant to the Share Exchange
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company and the Shareholders hereby agree as follows:

ARTICLE I

Definitions

Except as otherwise specified herein, capitalized terms used in this Agreement
shall have the respective meanings assigned to such terms in the Share Exchange
Agreement. For purposes of this Agreement, the following terms have the
following meanings:

(a)   “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
under the Exchange Act as in effect on the date of this Agreement.

(b)   “Blue Sky Filing” shall mean a filing made in connection with the
registration or qualification of the Registrable Shares under a particular
state’s securities or blue sky laws.

(c)   “Common Stock” shall mean the Common Stock, par value $1.00 per share, of
the Company.

(d)   “Effective Period,” with respect to the Registrable Shares, shall mean the
period from the date of effectiveness of the Registration Statement relating to
the Registrable Shares under Section 2.2 below to the date that is two years
from the date of such effectiveness; provided, that, for each Holdback Period
required by the Company under Article III of this Agreement and for each
Discontinuance Period (as defined in Section 2.4(k) below), the Effective Period
shall be extended by the number of days during which the applicable Holdback
Period or Discontinuance Period was in effect.

(e)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(f)    “Nasdaq” shall mean the Nasdaq Stock Market.

(g)   “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act as in effect on the date of this Agreement, and shall include,
without limitation, corporations, partnerships, limited liability companies and
trusts.


--------------------------------------------------------------------------------


(h)   “Prospectus” shall mean the prospectus included in a Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Shares covered by such Registration Statement, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in any such prospectus.

(i)    “Registrable Shares” shall mean the shares of Common Stock that the
Shareholders acquired from the Company pursuant to the Share Exchange Agreement
and such additional shares of Common Stock that the Company may issue with
respect to such shares pursuant to any stock splits, stock dividends,
recapitalizations, restructurings, reclassifications or similar transactions.

(j)    “Registration Statement” shall mean a registration statement of the
Company under the Securities Act that covers the resale of the Registrable
Shares pursuant to the terms of this Agreement, including the related
Prospectus, all amendments and supplements to such registration statement,
including pre- and post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

(k)   “SEC” shall mean the Securities and Exchange Commission.

(l)    “Securities Act” shall mean the Securities Act of 1933, as amended.

ARTICLE II

Registration of Securities

Section 2.1.   Securities Subject to this Agreement.   The securities entitled
to the benefits of this Agreement are the Registrable Shares. For the purposes
of this Agreement, one or more of the Registrable Shares will no longer be
subject to this Agreement when and to the extent that (i) a Registration
Statement covering such Registrable Shares has been declared effective under the
Securities Act and such Registrable Shares have been sold pursuant to such
effective Registration Statement, (ii) such Registrable Shares are distributed
to the public pursuant to Rule 144 under the Securities Act, (iii) such
Registrable Shares shall have been otherwise transferred or disposed of, new
certificates therefor not bearing a legend restricting further transfer or
disposition shall have been delivered by the Company and, at such time,
subsequent transfer or disposition of such securities shall not require
registration or qualification of such Registrable Shares under the Securities
Act or any similar state law then in force, or (iv) such Registrable Shares have
ceased to be outstanding.

Section 2.2.   Demand Registration.

(a)   The Shareholders shall have the right to make one written request to the
Company for the registration of Registrable Shares subject to this Agreement
that are beneficially owned by the Shareholders at the time of the request,
subject to the following provisions:

(1)   The maximum number of Registrable Shares that may be included in such
written request shall be one-third of such shares; provided, however, that, in
the event that (i) a Change of Control (as defined below) has occurred with
respect to the Company or (ii) the Company’s employment of Bernard H. Clineburg
as its the chief executive officer has terminated for any reason, such maximum
number shall be all of such shares.

(2)   For purposes of this Section 2.2, a Change of Control occurs if (i) any
person, including a “group” as defined in Section 13(d)(3) of the Exchange Act
becomes the owner or beneficial owner of Common Stock having 40% or more of the
combined voting power of the then outstanding Common Stock that may be cast for
the election of the Company’s directors other than a result of an issuance of

2


--------------------------------------------------------------------------------


securities initiated by the Company, or open market purchases approved by the
Company’s Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time that the purchases are made;
or (ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Company before such events cease to constitute a
majority of the Company’s Board of Directors, or any successor’s board, within
two years of the last of such transactions. For purposes of
Section 2.2(a)(1) above, a Change of Control occurs on the date on which an
event described in (i) or (ii) above occurs. If a Change of Control occurs on
account of a series of transactions or events, the Change of Control occurs on
the date of the last of such transactions or events.

(3)   The maximum number of Registrable Shares subject to this
Section 2.2(a) shall be subject to adjustment in the event that the Company
issues additional shares with respect to such shares pursuant to any stock
splits, stock dividends, recapitalizations, restructurings, reclassifications or
similar transactions.

(b)   The Shareholders shall have the right to make one additional request to
the Company for the registration of Registrable Shares subject to this Agreement
that are beneficially owned by the Shareholders at the time of the request,
provided that the Shareholders have previously made a request under
Section 2.2(a) above and subsequent to that request either (i) a Change of
Control (as defined below) has occurred with respect to the Company or (ii) the
Company’s employment of Bernard H. Clineburg as its the chief executive officer
has terminated for any reason. The maximum number of Registrable Shares that may
be included in such additional request shall be all of the Registrable Shares,
less any shares included in the prior request made under Section 2.2(a) above.

(c)   The Company shall have the option to purchase the shares of Common Stock
covered by a request under either Section 2.2(a) or (b) above directly from the
Shareholders. In order to exercise this option, the Company shall provide the
Shareholders with written notice of its intention to do so to the Shareholders
within 10 days of the receipt of such request. The purchase of such shares by
the Company shall be completed with 30 days of the receipt of such request, and
the purchase price for the shares shall be the average closing sale price on
Nasdaq for sales of shares of Common Stock for the 20 days on which shares of
Common Stock trade immediately preceding the fifth day before the date of such
written notice from the Company, adjusted, if necessary, for any stock split or
stock dividend, during such twenty (20) day period.

(d)   Upon the receipt of a request described in Section 2.2(a) or (b) above,
and to the extent that the Company has not exercised the option set forth in
Section 2.2(c) above, the Company shall (i) within 45 days of such request, file
a Registration Statement with the SEC under the Securities Act to register the
resale of the Registrable Shares as set forth in such request and (ii) use its
best efforts to cause such Registration Statement to become effective as soon as
practicable after the filing thereof with the SEC. On or before the Closing
Date, the Company shall have listed on Nasdaq, on a when issued basis, the
Registrable Shares (except to the extent that such Registrable Shares have been
listed previously).

(e)   The Company shall use its best efforts to maintain the effectiveness of
the Registration Statement relating to the Registrable Shares, and maintain the
listing of such shares, as applicable, on Nasdaq or any exchange or automated
interdealer quotation system on which the Common Stock is then listed or quoted,
during the Effective Period.

(f)    The Company shall not be obligated to register any of the Registrable
Shares held by an Affiliate of the Shareholders.

3


--------------------------------------------------------------------------------


Section 2.3.   Registration Procedures.   In order to comply with the
requirements of Section 2.2 above, the Company will:

(a)   prepare and file with the SEC a Registration Statement covering the
Registrable Shares on Form S-3, if the Company is eligible to use such form, or
such other form or forms for which the Company then qualifies and that counsel
for the Company shall deem appropriate, and which form shall be available for
the sale of the Registrable Shares on a delayed or continuous basis in
accordance with Rule 415 under the Securities Act (or any successor rule);
provided, however, that the methods of distribution permitted by such
Registration Statement shall not include underwritten offerings.

(b)   prepare and file with the SEC pre- and post-effective amendments to the
Registration Statement and such amendments and supplements to the Prospectus
used in connection therewith as may be required by the rules, regulations or
instructions applicable to the registration form utilized by the Company, or by
the Securities Act or the rules and regulations thereunder, and cause the
Prospectus as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and otherwise comply with the provisions of the Securities Act
with respect to the disposition of the Registrable Shares;

(c)   furnish to the Shareholders such number of copies of the Registration
Statement and each pre- and post-effective amendment thereto, any Prospectus or
Prospectus supplement and each amendment thereto and such other documents as the
Shareholders may reasonably request in order to facilitate the transfer or
disposition of the Registrable Shares by the Shareholders;

(d)   make such Blue Sky Filings, if necessary, to register or qualify the
Registrable Shares under such state securities or blue sky laws of such
jurisdictions as the Shareholders may reasonably request, and do any and all
other acts that may be reasonably necessary or advisable to enable the
Shareholders to consummate the transfer or disposition in such jurisdictions of
the Registrable Shares, except that the Company shall not for any such purpose
be required (i) to qualify generally to do business as a foreign corporation in
any jurisdiction where, but for the requirements of this Section 2.3(d), it
would not be obligated to be so qualified, (ii) to subject itself to taxation in
any such jurisdiction, or (iii) to consent to general service of process in any
such jurisdiction;

(e)   notify the Shareholders, at any time when a Prospectus is required to be
delivered under the Securities Act with respect to one or more of the
Registrable Shares, of the Company’s becoming aware that a Prospectus included
in the Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and prepare and furnish to the Shareholders a reasonable
number of copies of an amendment to such Prospectus as may be necessary so that,
as thereafter delivered to the purchasers of such Registrable Shares, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(f)    notify the Shareholders

(1)   when any Prospectus or Prospectus supplement or pre- or post-effective
amendment has been filed, and, with respect to the Registration Statement or any
post-effective amendment, when such Registration Statement or post-effective
amendment has become effective;

(2)   of any request by the SEC or any other applicable regulatory authority for
amendments or supplements to the Registration Statement or Prospectus or for
additional information;

(3)   of the issuance by the SEC or any other applicable regulatory authority of
any stop order of which the Company or its counsel is aware suspending the
effectiveness of the Registration Statement or any order preventing the use of a
related Prospectus, or the initiation or any threats of any proceedings for such
purpose; and

4


--------------------------------------------------------------------------------


(4)   of the receipt by the Company of any written notification of the
suspension of the registration or qualification of any of the Registrable Shares
for sale in any jurisdiction, or the initiation or any threats of any proceeding
for such purpose;

(g)   make generally available to the Company’s shareholders, as soon as
reasonably practicable, an earnings statement that shall satisfy the provisions
of Section 11(a) of the Securities Act, provided that the Company shall be
deemed to have complied with this Section 2.3(g) if it has complied with
Rule 158 under the Securities Act;

(h)   provide for the Company’s transfer agent at the time to serve as transfer
agent and registrar for the Registrable Shares covered by the Registration
Statement no later than the effective date of such Registration Statement;

(i)    cooperate with the Shareholders to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing the
securities to be sold under the Registration Statement, and enable such
securities to be in such denominations and registered in such names as the
Shareholders may reasonably request;

(j)    provide the Shareholders and any attorney, accountant or other agent
retained by the Shareholders (collectively, the “Inspectors”) with reasonable
access during normal business hours to appropriate officers of the Company and
its subsidiaries to ask questions and to obtain information that any such
Inspector may reasonably request and make available for inspection all financial
and other records, pertinent corporate documents and properties of any of the
Company and its subsidiaries (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility; provided, however, that the Records that the Company determines,
in good faith, to be confidential and that it notifies the Inspectors in writing
are confidential shall not be disclosed to any Inspector unless such Inspector
signs or is otherwise bound by a confidentiality agreement reasonably
satisfactory to the Company; and

(k)   in the event of the issuance of any stop order of which the Company or its
counsel is aware suspending the effectiveness of the Registration Statement or
any order suspending or preventing the use of any related Prospectus or
suspending the registration or qualification of any Registrable Shares for sale
in any jurisdiction, the Company promptly will use its best efforts to obtain
its withdrawal.

The Shareholders shall furnish to the Company in writing such information
regarding the Shareholders and their Affiliates as is required to be disclosed
pursuant to the Securities Act. The Shareholders agree to notify the Company
promptly of any inaccuracy or change in information previously furnished by the
Shareholders to the Company or of the happening of any event in either case as a
result of which the Registration Statement, a Prospectus, or any amendment or
supplement thereto contains an untrue statement of a material fact regarding the
Shareholders or any of their Affiliates or omits to state a material fact
regarding the Shareholders or any of their Affiliates required to be stated
therein or necessary to make the statements therein not misleading and to
furnish promptly to the Company any additional information required to correct
and update any previously furnished information or required so that such
Registration Statement, Prospectus, or amendment or supplement, shall not
contain, with respect to the Shareholders or any of their Affiliates, an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

The Shareholders agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 2.3(e) or (k) above,
the Shareholders will forthwith discontinue (and cause any Affiliate to
discontinue) the transfer or disposition of any Registrable Shares pursuant to
the Prospectus relating to the Registration Statement covering such Registrable
Shares until the Shareholders’ receipt of the copies of the amended or
supplemented Prospectus contemplated by Section 2.3(e) or the withdrawal of any
order contemplated by Section 2.3(k), and, if so directed by the

5


--------------------------------------------------------------------------------


Company, the Shareholders will deliver to the Company all copies, other than
permanent file copies then in the Shareholders’ possession, of the Prospectus
covering such Registrable Shares at the time of receipt of such notice. The
period during which any discontinuance under this paragraph is in effect is
referred to herein as a “Discontinuance Period.”

Section 2.4.   Registration Expenses.   In connection with the registration of
the Registrable Shares pursuant to Section 2.2 above, the Company will pay any
and all out-of-pocket expenses incident to the Company’s performance of or
compliance with this Agreement, including, without limitation, (i) all
registration and filing fees with the SEC relating to the Registrable Shares,
(ii) all fees and expenses of complying with state securities or blue sky laws,
(iii) all printing and delivery expenses, (iv) all fees and expenses incurred in
connection with the listing of the Registrable Shares on Nasdaq, or any other
exchange or automated interdealer quotation system as then applicable, (v) the
fees and disbursements of the Company’s counsel and of its independent public
accountants, and (vi) the fees and expenses of any special experts retained by
the Company in connection with the requested registration, and the Shareholders
shall pay any and all out-of-pocket expenses incurred by the Shareholders,
including, without limitation, (x) all fees or disbursements of counsel to the
Shareholders and (y) all brokerage commissions, fees and expenses and all
transfer taxes and documentary stamp taxes, if any, relating to the sale or
disposition of the Registrable Shares.

ARTICLE III

Holdback Period

If one or more underwritten public offerings of shares of Common Stock (other
than the Registrable Shares) by the Company occur during the Effective Period,
then, in connection with each such public offering, the Company may require the
Shareholders to refrain from, and the Shareholders will refrain from, selling
any of the Registrable Shares for a period determined by the Company but not to
exceed 120 days (or such lesser period as the Company may require its officers
and directors or other holders of shares of Common Stock to so refrain) (each
such period referred to as a “Holdback Period”) so long as the Company delivers
written notice to the Shareholders of the Company’s requirement of a Holdback
Period and the length of such Holdback Period prior to commencement of the
Holdback Period.

ARTICLE IV

Indemnification; Contribution

Section 4.1.   Indemnification by the Company.   The Company will, and hereby
agrees to, indemnify and hold harmless, to the fullest extent permitted by law,
and, subject to Section 4.3 below, defend each of Fisher and Moloney and their
respective agents and representatives (each, a “Company Indemnitee”), against
any and all losses, claims, damages, liabilities and expenses, joint or several,
to which they or any of them may become subject under the Securities Act or any
other statute or common law, including any amount paid in settlement of any
action or proceeding, commenced or threatened, and to reimburse them for any
reasonable legal or other expenses incurred by them in connection with
investigating any claims and defending any actions (collectively, “Losses”),
with respect to sales of Registrable Shares under the Registration Statement,
insofar as any Losses arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any pre- or post-effective amendment thereto or in any Blue Sky
Filing, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (ii) any untrue statement or alleged untrue statement of a
material fact contained in the Prospectus or any amendment or supplement
thereto, or the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (iii) any violation
of the Securities Act of 1933; provided, however, that the indemnification
agreement contained herein shall not (i) apply to Losses arising out of, or
based upon, any

6


--------------------------------------------------------------------------------


such untrue statement or alleged untrue statement, or any such omission or
alleged omission, if such statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company by such Company
Indemnitee from time to time specifically for use in the Registration Statement,
the Prospectus or any such amendment or supplement thereto or any Blue Sky
Filing or (ii) inure to the benefit of any Person, to the extent that any such
Loss arises out of such Person’s failure to send or give a copy of the
Prospectus, as the same may be then supplemented or amended, to the Person
asserting an untrue statement or alleged untrue statement, or omission or
alleged omission, at or prior to the written confirmation of the sale of the
Registrable Shares to such Person if such statement or omission was corrected in
the Prospectus or any amendment or supplement thereto prior to the written
confirmation of the sale. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Indemnitee
or any other Person and shall survive the transfer of such securities by such
Company Indemnitee.

Section 4.2.   Indemnification by the Shareholders.   The Shareholders will, and
hereby agree to, indemnify and hold harmless and, subject to Section 4.3 below,
defend (in the same manner and to the same extent as set forth in Section 4.1
above), hold harmless and defend, the Company and the Company’s officers,
directors, employees, agents, representatives and each other Person, if any, who
controls the Company within the meaning of the Securities Act, with respect to
any such untrue statement or alleged untrue statement in, or any such omission
or alleged omission from, the Registration Statement, any Prospectus, or any
amendment or supplement thereto, if such statement or omission was made in
reliance upon and in conformity with information furnished in writing to the
Company by the Shareholders from time to time specifically for use in the
Registration Statement, the Prospectus, and any such amendment or supplement
thereto. Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or any other Person and shall survive the transfer of such securities by the
Shareholders. The liability of an indemnifying party under this Section 4.2
shall be limited to the amount of the net proceeds received by such indemnifying
party upon the resale of any Registrable Shares pursuant to the Registration
Statement creating such liability.

Section 4.3.   Notices of Claims.   Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in Sections 4.1 and 4.2 above, such indemnified party will
give, if a claim in respect thereof is to be made against an indemnifying party,
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article IV, except
to the extent that the indemnifying party is actually prejudiced in any material
respect by such failure to give notice. In case any such action is brought
against an indemnified party, the indemnifying party shall be entitled to
participate in and, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and, after notice
from the indemnifying party to such indemnified party of its election to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
reasonable investigation. If the indemnifying party advises an indemnified party
that it will contest a claim for indemnification hereunder, or fails, within 30
days of receipt of any indemnification notice to notify, in writing, such Person
of its election to defend, settle or compromise, at its sole cost and expense,
any action, proceeding or claim (or discontinues its defense at any time after
it commences such defense), then the indemnified party may, at its option,
defend, settle or otherwise compromise or pay such action or claim in each case
at the indemnifying party’s expense. In any event, unless and until the
indemnifying party elects in writing to assume and does so assume the defense of
any such claim, proceeding or action, the indemnified party’s reasonable costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.

7


--------------------------------------------------------------------------------


The indemnified party shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the indemnified party that relates to such action or
claim. The indemnifying party shall keep the indemnified party fully informed at
all times as to the status of the defense or any settlement negotiations with
respect thereto. If the indemnifying party elects to defend any such action or
claim, then the indemnified party shall be entitled to participate in such
defense with counsel of its choice at its sole cost and expense, except that the
indemnifying party shall be liable for such reasonable ­costs and expenses if,
in such indemnified party’s reasonable judgment, a conflict of interest between
such indemnified and indemnifying parties may exist as described above. If the
indemnifying party does not assume such defense, the indemnified party shall
keep the indemnifying party informed at all times as to the status of the
defense; provided, however, that the failure to keep the indemnifying party so
informed shall not affect the obligations of the indemnifying party hereunder.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the written consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a general written release
from all liability with respect to such claim or litigation.

Section 4.4.   Indemnification Payments.   The indemnification required by this
Article IV shall be made by periodic payments of the amount thereof during the
course of the investigation or defense as and when bills are received or Losses
are incurred, subject to the receipt of such documentary support therefor as the
indemnifying party may reasonably request.

Section 4.5.   Contribution.   If the indemnification provided for in this
Article IV is unavailable to or insufficient to hold harmless a party otherwise
entitled to be indemnified thereunder in respect to any Losses referred to
therein, then the parties required to provide indemnification under this
Article IV shall contribute to the amount paid or payable by such party as a
result of Losses in such proportion as is appropriate to reflect the relative
fault of each such indemnifying party in connection with the statements or
omissions that resulted in such Losses. The relative fault of each indemnifying
party shall be determined by reference to whether the untrue statement or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Shareholders agree that it would not be just and equitable if contributions
pursuant to this Section 4.5 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to above in this Section 4.5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.

Section 4.6.   Other Rights and Liabilities.   The indemnity and contribution
agreements contained herein shall be in addition to (i) any cause of action or
similar right of the indemnified party against the indemnifying party or others
and (ii) any liabilities the indemnifying party may be subject to pursuant to
the law.

8


--------------------------------------------------------------------------------


ARTICLE V

Miscellaneous

Section 5.1.   Notices.   Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing (including
telecopy or similar teletransmission), addressed as follows:

If to the Company, to it at:

 

Cardinal Financial Corporation

 

 

8270 Greensboro Drive, Suite 500

 

 

McLean, Virginia  22102

 

 

Telecopier:  (703) 584-3435

 

 

Attention:  Bernard H. Clineburg

With a copy to:

 

Williams, Mullen, Clark & Dobbins

 

 

1021 East Cary Street, 17th Floor

 

 

Richmond, Virginia  23219

 

 

Telecopier:  (804) 783-6507

 

 

Attention:  Wayne A. Whitham, Jr., Esquire

If to Fisher, to him at:

 

John W. Fisher

 

 

201 N. Union Street, #230

 

 

Alexandria, Virginia 22314

 

 

With a copy to:  Janis Orfe

 

 

8280 Greensboro Drive, Suite 601

 

 

McLean, Virginia 22102

 

 

Tel. (703) 848-4220)

If to Moloney, to him at:

 

James Bennett Moloney

 

 

201 N. Union Street, #230

 

 

Alexandria, Virginia 22314

 

Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) in the case of any notice or communication sent other than
by mail, on the date actually delivered to such address (evidenced, in the case
of delivery by overnight courier, by confirmation of delivery from the overnight
courier service making such delivery, and in the case of a telecopy, by receipt
of a transmission confirmation form or the addressee’s confirmation of receipt),
or (b) in the case of any notice or communication sent by mail, three Business
Days after being sent, if sent by registered or certified mail, with first-class
postage prepaid. Each of the parties hereto shall be entitled to specify a
different address by giving notice as aforesaid to each of the other parties
hereto.

Section 5.2.   Amendments, Waivers, Etc.   This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated except by an
instrument in writing signed by the Company and the Shareholders.

Section 5.3.   Successors and Assigns.   Except as otherwise provided herein,
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties and their respective successors and assigns,
including without limitation in the case of any corporate party hereto any
corporate successor by merger or otherwise; provided that no party may assign
this Agreement without the other party’s prior written consent.

Section 5.4.   Entire Agreement.   This Agreement embodies the entire agreement
and understanding among the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter. There are no representations, warranties or covenants by

9


--------------------------------------------------------------------------------


the parties hereto relating to such subject matter other than those expressly
set forth in this Agreement and the Share Exchange Agreement.

Section 5.5.   Specific Performance.   The parties acknowledge that money
damages are not an adequate remedy for violations of this Agreement and that any
party may, in its sole discretion, apply to a court of competent jurisdiction
for specific performance or injunctive or such other relief as such court may
deem just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party waives any
objection to the imposition of such relief.

Section 5.6.   Remedies Cumulative.   All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise or beginning of
the exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

Section 5.7.   No Waiver.   The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.

Section 5.8.   No Third Party Beneficiaries.   Except as provided in Article IV
above, this Agreement is not intended to be for the benefit of and shall not be
enforceable by any Person who or which is not a party hereto.

Section 5.9.   Consent to Jurisdiction.   Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits, and agrees to cause each of
its Affiliates to submit, to the jurisdiction of the federal courts located in
Virginia, and in the event that such federal courts shall not have subject
matter jurisdiction over the relevant proceeding, then of the state courts
located either in Virginia, for the purpose of any Action (as such term is
defined in the Stock Purchase Agreement) arising out of or based upon this
Agreement or relating to the subject matter hereof or the transactions
contemplated hereby, (ii) hereby waives, and agrees to cause each of its
Affiliates to waive, to the extent not prohibited by applicable law, and agrees
not to assert, and agrees not to allow any of its Affiliates to assert, by way
of motion, as a defense or otherwise, in any such Action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (iii) hereby agrees not to commence or to permit any of its Affiliates to
commence any Action arising out of or based upon this Agreement or relating to
the subject matter hereof other than before one of the above-named courts nor to
make any motion or take any other action seeking or intending to cause the
transfer or removal of any such Action to any court other than one of the
above-named courts whether on the grounds of inconvenient forum or otherwise.
Each party hereby consents to service of process in any such proceeding in any
manner permitted by Virginia law, as the case may be, and agrees that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 5.1 above is reasonably calculated to give
actual notice. Notwithstanding anything contained in this Section 5.9 to the
contrary with respect to the parties’ forum selection, if an Action is filed
against a party to this Agreement, including its Affiliates, by a person who or
which is not a party to this Agreement, an Affiliate of a party to this
Agreement, or an assignee thereof (a “Third Party Action”), in a forum other
than the federal district court or a state court located in Virginia, and such
Third Party Action is based upon, arises from, or implicates rights, obligations
or liabilities existing under this Agreement or acts or omissions pursuant to
this Agreement, then the party to this Agreement, including its Affiliates,
joined as a defendant in such Third Party Action shall have the right to file
cross-claims or third-party claims in the Third Party Action against the other
party to this Agreement, including its Affiliates, and even if not a defendant
therein, to

10


--------------------------------------------------------------------------------


intervene in such Third Party Action with or without also filing cross-claims or
third-party claims against the other party to this Agreement, including its
Affiliates.

Section 5.10.   Governing Law.   This Agreement shall be governed by and
construed in accordance with the domestic substantive law of the Commonwealth of
Virginia, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the law of any other jurisdiction.

Section 5.11.   Name, Captions.   The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
affect the interpretation or construction hereof.

Section 5.12.   Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies each signed by less than all, but together signed by all, the
parties hereto.

Section 5.13.   Expenses.   Each of the parties hereto shall bear their own
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, except that in the event of a dispute concerning the terms
or enforcement of this Agreement, the prevailing party in any such dispute shall
be entitled to reimbursement of reasonable legal fees and disbursements from the
other party or parties to such dispute.

Section 5.14.   Severability.   In the event that any provision of this
Agreement would, under applicable law, be invalid or unenforceable in any
respect, such provision shall (to the extent permitted under applicable law) be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable law. The
provisions of this Agreement are severable, and in the event that any provision
hereof should be held invalid or unenforceable in any respect, it shall not
invalidate, render unenforceable or otherwise affect any other provision hereof.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Registration Rights Agreement to be executed, as of the date
first above written by their respective officers thereunto duly authorized.

CARDINAL FINANCIAL CORPORATION

 

By:

 

 

 

Name:

Robert A. Cern

 

 

Title:

Executive Vice President

 

 

 

JOHN W. FISHER

 

 

 

JAMES B. MOLONEY

 

11


--------------------------------------------------------------------------------